Per Curiam.
In this cause, after. judgment had been pronounced in favor of appellants, their counsel accepted from appellee the sum of eighty dollars, in payment of costs accruing to them in this court. As this was a sum much less than the amount taxed, appellants at once repudiated the transaction, and filed a motion to cancel the receipt for costs filed with the clerk of this court, and for a new fee bill, and for execution. The motion was sustained, with leave to appellee to file a motion to re-tax the costs within five days from the date of such order. Such motion has been filed, and also a motion for a rule on counsel for appellants who received the eighty dollars, and upon appellants to deposit that amount with the clerk of this court, to be held pending a determination of the motion to re-tax costs. This motion appears to be resisted by appellants. They cannot hold the eighty dollars or sanction its retention by their counsel receiving it, and still repudiate the transaction. Their position in resisting the motion practically amounts to a ratification of the act of their counsel in compromising the amount of their claim for costs as taxed. The rule, is therefore, granted, and appellants and their counsel, C. H. Brierly, who received the money, will deposit the eighty dollars with the clerk of this court within three (3) days, to be by the clerk held until the motion by appellee to re-tax costs is determined. Failing to comply with this rule, the order cancelling the receipt for costs given by Mr. Brierly will be set aside, and the judgment for costs in favor of appellants and against appellee in this court will stand as satisfied.

Motion Granted.